DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 11/3/21, with respect to the rejection(s) of claim(s) 1-23 under 35 USC 103(a) as unpatentable over Fiorentino et al. (US 2018/0122785 A1) and Patel et al. (US 2017/0139132 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fiorentino et al. (US 2018/0122785 A1), Patel et al. (US 2017/0139132 A1), and Nguyen et al. (US 8,842,945 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino et al. (US 2018/0122785 A1), Patel et al. (US 2017/0139132 A1), and Nguyen et al. (US 8,842,945 B2).
Regarding claims 1, 13, 14 and 23, Fiorentino discloses a wafer assembly and a method for forming a wafer assembly comprising: bonding a photonic wafer (300 in Fig. 6B) with an electronic wafer (200) having a plurality of electrical components (222, 224) to form a wafer assembly, wherein a first surface of the electronic wafer is bonded with a second surface of the photonic wafer; removing a substrate of the wafer 
interposer wafer (400 in Fig. 10E) to the wafer assembly by bonding the interposer wafer with the wafer assembly at the exposed surface which is a third surface that is a surface of the photonic wafer opposite the second surface, wherein the interposer wafer comprises through-vias (461, 462; paragraph 0077) that are electrically coupled with the metal layers of one or both of the photonic wafer and the electronic wafer; and dicing
the wafer assembly to form a plurality of dies (Fig. 11D; paragraph 0086).
Still regarding claims 1, 13, 14 and 23, Fiorentino teaches the claimed invention except for (a) the each of the plurality of dies having a respective edge coupler, and (b) forming the through-vias in the interposer wafer prior to bonding the interposer wafer to the wafer assembly.  It is noted, forming the through-vias in the interposer wafer prior to bonding the interposer wafer to the wafer assembly results in the method step “receiving an interposer wafer comprising a plurality of through-vias” and a device comprising “interposer wafer comprising a plurality of through-vias” as required by the claims.
Regarding (a), Patel discloses an optical die (200 in Fig. 2) having an edge coupler (245). Since both Fiorentino and Patel each relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an edge coupler as disclosed by Patel in the device of 
Regarding (b), Nguyen discloses a device (140 in Fig. 4) having an interposer wafer (144) comprising a plurality of through-vias (146) and bonding the interposer wafer to a wafer assembly (110 of Fig. 2), wherein the through-vias provide electrical connection between the semiconductor devices 142A/142B and the wafer assembly.  See also col. 10 lines 45-67 and col. 11 lines 1-27.  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of simplifying manufacture of Fiorentino by initially providing an interposer wafer complete with through-vias for electrical connection.
Regarding claims 2 and 15, the proposed combination of Fiorentino, Patel, and Nguyen teaches the claimed invention except for wafer-scale oxide-oxide bonding. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the wafers from oxide materials, such as metal oxide semiconductors which are ubiquitous in the art, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 3 and 16, Fiorentino discloses wherein bonding the photonic wafer with the electronic wafer comprises wafer- scale hybrid bonding, and wherein the wafer-scale hybrid bonding forms the electrical connections between the metal layers of the photonic wafer and the metal layers of the electronic wafer in paragraph 0053.

Regarding claims 6 and 19, the edge coupler of Patel further comprises a multi- prong structure disposed on different layers, and wherein each layer of the different layers is separated by a dielectric material in Figs. 8-10.
Regarding claims 7, 9, 20 and 22, the edge coupler of Patel further comprises attaching an external light-carrying medium (235) to the die (200), wherein the external light-carrying medium is a laser or an optical fiber (paragraph 0039) optically coupled with the edge coupler (245) of the die in Fig. 2.
Regarding claims 8 and 21, the proposed combination of Fiorentino, Patel, and Nguyen teaches the claimed invention except for specifically stating applying an index-matching material between the die and the external light-carrying medium. However, index- matching resins and adhesives are ubiquitous in the art of optical fibers and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an index-matching material between the die and the external light-carrying medium for the purpose of adhering the components together while maintaining light transmitting properties.

Regarding claim 12, the proposed combination of Fiorentino, Patel, and Nguyen teaches the claimed invention except for specifically stating a thermal lid. However, thermal lids or heat sinks are ubiquitous in the art of optical or electrical wafers and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a thermal lid for the purpose of extracting and dissipating the heat generated by the circuitry. Further, one having ordinary skill would find it obvious to remove a first substrate of the wafer assembly and leaving a second substrate of the wafer assembly which is a thermal interface material to facilitate attachment of the thermal lid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/28/21